Citation Nr: 0638757	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for bilateral knee disability has been 
received.

2.  Whether new and material evidence to reopen the claim for 
service connection for low back disability has been received. 

3.  Entitlement to service connection for bilateral knee 
disability, to include as secondary to service-connected pes 
planus.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for left ear hearing 
loss.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1944 to 
October 1946.

These matters come before the Board of Veterans' Appeals 
(Board) from June 2003 and July 2004 rating decisions.  In 
the June 2003 rating decision, the RO, inter alia, declined 
to reopen the veteran's claims for service connection for a 
bilateral knee condition and a low back disability.  The 
veteran filed a notice of disagreement (NOD) in January 2004, 
and the RO issued a statement of the case (SOC) in February 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in March 2004.

In the July 2004 rating decision, the RO denied the veteran 
service connection for bilateral hearing loss and tinnitus.  
The veteran filed a notice of disagreement (NOD) in August 
2004, and the RO issued a statement of the case (SOC) in 
December 2004.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2005.

For the reasons explained in more detail below, the matter of 
service connection for bilateral hearing loss has been 
recharacterized to encompass claims for service connection 
for right ear hearing loss and for left ear hearing loss.  
The Board's decision reopening the claim for service 
connection for bilateral knee disability but denying the 
claims for service connection for left ear hearing loss and 
for tinnitus is set forth below.  The claims for service 
connection for a bilateral knee disability, on the merits, 
expanded to include as secondary to service-connected pes 
planus, the claim for service connection for right ear 
hearing loss, and the petition to reopen the claim for 
service connection for low back disability are addressed in 
the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the request to reopen the claim for 
service connection for bilateral knee disability, as well as 
the claims for service connection for left ear hearing loss 
and for tinnitus, has been accomplished.  

2.  In December 1946, the RO denied the veteran service 
connection for a bilateral knee condition.  Although the RO 
notified him of the denial in a December 1946 letter, the 
veteran did not initiate an appeal.  

3.  The evidence received since the December 1946 decision 
includes evidence that was not previously before agency 
decision makers that is so significant that it must be 
considered in order to fairly adjudicate the merits of the 
claim for service connection for bilateral knee disability.

4.  The veteran currently has left ear hearing loss to an 
extent recognized as a disability for VA purposes; however, 
left ear hearing loss was not shown in service or for many 
years thereafter, and the only medical opinion to address the 
etiology of any current left ear hearing loss tends to weigh 
against the claim.

5.  Tinnitus was not present in service, or for many years 
thereafter, and the only medical opinion to address the 
etiology of any current tinnitus tends to weigh against the 
claim.


CONCLUSIONS OF LAW

1.  The December 1946 RO decision that denied the claim for 
service connection for a bilateral knee condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for a 
bilateral knee disability are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for service connection for left ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Given the Board's favorable disposition of the claim to 
reopen the claim of service connection for a bilateral knee 
disability, the Board finds that all information and evidence 
pertinent to this claim has been received.  The Board also 
finds that, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, all 
notification and development action needed to fairly 
adjudicate the claims for service connection for left ear 
hearing loss and for tinnitus has been accomplished.  

In March 2004, during the pendancy of this appeal, the RO 
sent the appellant a notice letter informing him that to 
support a claim for service-connected compensation benefits, 
the evidence must show three things:  an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service  After 
this letter, the appellant and his representative were 
afforded opportunity to respond before the RO adjudicated the 
claim (as reflected in the July 2004 rating decision).  Thus, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support each 
claim for service connection, and has been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that the March 2004 pre-rating notice 
letter, discussed above, satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The March 2004 letter listed the evidence received by the RO 
pertaining to the veteran's claims for service connection for 
bilateral hearing loss and for tinnitus, discussed VA's 
responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  The RO advised that VA is required to make 
reasonable efforts to obtain military medical records, VA 
treatment records, Social Security Administration records, 
and records from other Federal agencies and to make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  The letter specifically advised the 
appellant, "[i]f there is any other evidence or information 
that you think will support your claim, please let us know.  
If the evidence is in your possession, please send it to 
us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met with respect to the matters herein decided.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the matters now 
before the Board, the March 2004 document meeting the VCAA's 
notice requirements was furnished to the veteran before the 
July 2004 rating action on appeal; hence, Pelegrini's timing 
of notice requirement has been met.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The veteran's status is not at issue.  While the RO has not 
notified the appellant of the criteria for degree of 
disability or effective date of rating, on these facts, such 
omission is harmless.  Because the Board's decision herein 
denies service connection for left ear hearing loss and for 
tinnitus, no disability rating or effective date is being 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA and private medical 
providers that the appellant identified as having relevant 
records.  The appellant has not identified, and the file does 
not indicate, that there are any other VA or non-VA medical 
providers having records that should be obtained before the 
claims are adjudicated.  The appellant was afforded VA-
contracted medical examinations in connection with the 
claims, and the reports of those examinations are of record.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claims.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).



A.  Petition to Reopen Claim for Service Connection
for a Bilateral Knee Disability

The veteran's claim for service connection for a bilateral 
knee disability previously was considered and denied.  In a 
December 1946 decision, the RO denied the veteran's claim for 
service connection for a bilateral knee condition.   The 
evidence of record then consisted of the veteran's service 
medical records, which show that the veteran incurred an 
injury to his bilateral knees in service, but showed no 
permanent disability resulting from the injury.

In December 1946, the RO denied the veteran's claim for 
service connection for a bilateral knee disability on the 
basis that a disability of the bilateral knees was not found 
on the veteran's last service physical examination.  Although 
notified of the denial in a December 1946 letter, the veteran 
did not initiate an appeal.  Hence, that decision is final as 
to the evidence of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
38 U.S.C.A. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed a current claim for service connection for 
a bilateral knee disability on November 30, 2000.

Regarding petitions to reopen received prior to August 29, 
2001, as in this case, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(2001).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or 
"merely cumulative" of other evidence then of record.  This 
analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in December 1946).  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the December 1946 RO rating decision, evidence added to 
the claims file primarily consist of a December 1948 VA 
examination report, VA treatment records dated from June 2000 
to December 2002, and private treatment records dated from 
November 2002 to January 2003 associated with treatment of 
the veteran's bilateral knees.  

Specifically, a December 2001 VA treatment record shows a 
diagnosis of osteoarthritis of the bilateral knees.  Further, 
the private medical records show a diagnosis of degenerative 
medial compartment arthritis of both knees.

The Board finds that the December 2001 VA treatment record 
and the November 2002 to January 2003 private medical records 
constitute "new" evidence that was not previously before the 
adjudicators, and is not cumulative and redundant of evidence 
previously of record.  The statements also constitute 
"material" evidence in that they show that the veteran has a 
current disability of his bilateral knees, evidence of which 
was not of record prior to the December 1946 RO decision.  
The Board points out that, for claims filed prior to August 
29, 2001, to constitute new and material evidence, the 
evidence need contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge, supra.

B.  Service Connection for Left Ear Hearing Loss

The service medical records show that upon entrance, the 
veteran's left ear hearing acuity was 15/15 using whispered 
voice testing.  The veteran's separation examination shows 
the same results for the left ear based on whispered voice 
testing.

Post service, private medical records dated from June 1997 to 
June 2003 from B.B., M.D. show that the veteran had severe 
sensorineural hearing loss of the left ear.  A June 1997 
record notes that the veteran had a history of noise exposure 
and was sensitive to loud noises.  A December 2001 
electronystagmogram (ENG) revealed an abnormal ENG study 
consistent with peripheral pathology in the left ear.

VA treatment records dated from June 2000 to December 2002 
show that the veteran was diagnosed with hearing loss and a 
December 2001 treatment record specifically states that the 
veteran reported hearing loss in the left ear that began one 
year ago.

Private medical records from S.P., M.D., dated from July 2002 
to July 2003, show that the veteran had a left ear hearing 
loss disability.  The July 2002 record showed that the 
veteran had cochleovestibular Meniere's syndrome involving 
the left ear.

In his April 2004 statement, the veteran asserted that during 
service, he participated in artillery school, which included 
participating in mock battles.  During this time, he stated 
that he was exposed to acoustic trauma.  In the years since 
his discharge, he stated that he had a gradual loss of 
hearing in the left ear, and about three years ago, he had an 
abrupt loss of hearing in the left ear and vertigo.  

In April 2004, the veteran underwent a VA audiology 
evaluation.  He then reported being exposed to artillery 
noise while in service and denied occupational noise 
exposure.  Audiometric revealed the following pure tone 
thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
35
40
LEFT
65
65
60
70
75

Average pure tone thresholds were 26 in the right ear, and 68 
in the left ear.  Speech discrimination scores were 96 
percent in the right ear and 40 percent in the left. 
Pertinent to the left ear, the diagnosis was moderately 
severe to severe sensorineural hearing loss.  The audiologist 
noted that she had reviewed the veteran's claims file and 
noted that his hearing was 15/15 on entry examination, but 
that this measure of hearing examination would not detect 
high frequency hearing loss and is not considered reliable by 
today's standards.  Regardless, the audiologist opined that 
the veteran's left ear hearing loss was consistent with his 
diagnosis of Meniere's disease.

In May 2004, the veteran underwent a VA examination for ear 
disease.  The veteran reported that he had normal hearing in 
both ears until about six years ago when he noticed a sudden 
deterioration in hearing in his left ear.  He was ultimately 
diagnosed with Meniere's disease affecting the left ear.  The 
physician diagnosed, inter alia, left ear moderate to severe 
sensorineural hearing loss secondary to the diagnosis of left 
Meniere's disease.

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that service 
connection for the veteran's left ear hearing loss is not 
warranted.  

Under the provisions of 38 C.F.R. § 3.385, impaired hearing 
is considered by VA to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

As indicated above, hearing loss was not shown in service or 
for many years thereafter.  By the veteran's own report, his 
hearing loss began recently (within 10 years), whereas he was 
discharged from service more than 50 years ago.  However, the 
absence of in-service evidence of hearing loss is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993). 

Clearly, in this case, the April 2004 audiology results 
establish left ear hearing loss to an extent recognized as a 
disability for VA purposes.  However, there is no competent 
evidence of a nexus between such hearing loss and service.  
The June 1997 private medical record notes that the veteran 
had a history of noise exposure, but no opinion was rendered 
showing a relationship between the veteran's left ear hearing 
loss and his service.  In fact, the only opinions to address 
the question of etiology of current left ear hearing loss 
weigh-the April 2004 VA audiologist and the May 2004 VA 
examiner-weigh against the claim.  The point points out, in 
particular, that the May 2004 VA examiner based his opinion 
on both examination of the veteran, as well as review of the 
veteran's entire claims file, to include his service medical 
records, the Board finds this opinion probative of the 
medical nexus question; the VA audiologist rendered a 
consistent opinion.  Moreover, neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any contrary medical opinion (i.e., one 
that, in fact, establishes a nexus between current left ear 
hearing loss and service).   

C.  Service Connection for Tinnitus

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that service 
connection for the veteran's tinnitus is not warranted.  

The veteran's service medical records reflect no complaints, 
findings, or diagnosis of tinnitus.  There also is no 
evidence of tinnitus for many years following service 
discharge. 

Private medical record from B.B., M.D., dated from June 1997 
to June 2002, include a June 1997 record shows that the 
veteran had occasional bilateral tinnitus with more in the 
left ear.  This is the first post-service diagnosis of 
tinnitus, which the Board notes is more than 50 years after 
the veteran's discharge from service.  The June 1997 record 
also notes that the veteran had a history of noise exposure 
and the veteran was sensitive to loud noises.  A November 
2001 record shows that the veteran had ringing along with 
attacks of vertigo and loss of balance with nausea and 
vomiting, all consistent with the diagnosis of Meniere's 
disease.  As noted above, a December 2001 ENG revealed an 
abnormal ENG study consistent with peripheral pathology in 
the left ear.  The remaining records show that the veteran 
had tinnitus.

Private medical records from S.P., M.D., dated from July 2002 
to July 2003, also confirm  that the veteran had a diagnosis 
of left ear tinnitus.  

In his April 2004 statement, the veteran asserted that during 
service, he participated in artillery school, which included 
participating in mock battles.  During this time, he stated 
that he was exposed to acoustic trauma.  He then stated that 
about 10 years ago, he developed continuous tinnitus.

In April 2004, the veteran underwent a VA audiology 
examination.  The examiner noted that the etiology of the 
veteran's unilateral tinnitus in the left ear was unknown and 
was deferred to the Ears, Nose, and Throat specialist.

In May 2004, the veteran underwent a VA examination for ear 
disease, during which he reported that he was subjected to 
significant military noise exposure when he worked in a field 
artillery company.  He also reported that he had normal 
hearing in his ears until six years ago when he had 
deterioration in the left ear, which was associated with 
high-pitched tinnitus.  He was ultimately diagnosed with 
Meniere's disease affecting the left ear.  The May 2004 
diagnosis was tinnitus in the left ear and was noted to not 
occur in the right ear.  The VA physician opined that the 
tinnitus was related to the veteran's Meniere's disease.

As indicated above, tinnitus was not shown in service or for 
many years thereafter.  Moreover, on the etiology of the 
tinnitus first noted many years after service, the Board 
notes that there is no opinion as to a nexus between the 
veteran's current tinnitus and his service.  Although in the  
June 1997 private medical record, Dr. B.B. noted that the 
veteran had a history of noise exposure, the doctor expressed 
no opinion relating  the veteran's noise exposure to his 
tinnitus.  In fact, the only medical opinions to directly 
address this question tend to weigh against the claim.  Dr. 
B.B. found the veteran's ringing to be consistent with his 
Meniere's disease.  Likewise, the May 2004 VA examiner stated 
that the veteran's tinnitus was due to his Meniere's disease.  
Thus, both opinions attribute the veteran's tinnitus to a 
source other than his claimed in-service noise exposure.  The 
Board finds, in particular, that the May 2004 VA examiner's 
opinion-based on both examination of the veteran, as well as 
consideration of the veteran's documented history and 
assertions-probative of the medical nexus question.  
Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical opinion (i.e., one that, in fact, 
establish a nexus between current tinnitus and the veteran's 
service).  

D.  All disabilities

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with each 
claim.  While the Board does not doubt the sincerity of the 
veteran's belief that his left ear hearing loss and tinnitus 
are related to service, each claim turns on a medical matter.  
As a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  For 
that reason, the veteran's unsupported assertions, without 
more, simply do not constitute persuasive evidence in support 
of the claims.

For all the foregoing reasons, the claims for service 
connection for left ear hearing loss and for tinnitus must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against each claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

As new and material evidence to reopen the claim for service 
connection for a bilateral knee disability has been received, 
to this extent, the appeal is granted.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Regarding the application of the VCAA to the veteran's 
petition to reopen the claim for service connection for a low 
back disability, the Board finds that all notification action 
needed to render a fair decision on this claim  has not been 
accomplished.  In this regard, while the veteran was provided 
notice of the need to submit new and material evidence, and 
while he was provided notice of the appropriate legal 
definition of new and material evidence, a generic notice of 
this type is not sufficient, according to the recent decision 
in Kent v. Nicholson, 20 Vet. App 1 (2006).  Rather, the 
record must show that the appellant was provided pertinent 
notice under 38 U.S.C.A. § 5103 which describes, "what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial."  Kent, 20 Vet. 
App at 10.  In this case, there is no evidence that the RO 
considered the bases for the denial in the prior December 
1946 RO rating decision and then provided the veteran a 
specifically tailored notice explaining what is needed to 
reopen the claim for a low back disability in light of the 
prior deficiency(ies) in the claim.

Hence, due process of law requires a remand of the petition 
to reopen for full compliance with the VCAA's notice 
requirements.  The Board emphasizes that action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Further, to ensure 
that all due process requirements are met with respect to the 
remaining claims on appeal-the claims for service connection 
for a bilateral knee disability, to include as secondary to 
service-connected pes planus, and service connection for 
right ear hearing loss-the RO should also issue notice 
compliant with other recent Court decisions, to include 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection.

The RO's notice letter(s) to the veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO's letter should 
also invite the veteran to submit all pertinent evidence in 
his possession (of which he was not previously notified).

In addition, as the veteran's claim for service connection 
for a bilateral knee disability has been reopened, the Board 
finds that further development on the claim for service 
connection, on the merits, is warranted.  In this regard, the 
Board notes that the veteran had an injury in service, in 
connection with which it was shown that he injured his 
bilateral knees, and that he has been diagnosed with a 
current bilateral knee disability.

The Board also notes that the record includes a December 1948 
VA examination report including a notation that the veteran 
had knee pain that was undoubtedly due to poor weight bearing 
due to his bad feet.  However, the veteran was not diagnosed 
with a knee disability at that time.  The Board also points 
out that, in this appeal, the veteran's representative has 
asserted that the veteran's bilateral knee disability is 
secondary to his service-connected pes planus.  Under 38 
C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As the veteran is now diagnosed with a bilateral knee 
disability, the Board finds that, given the current record,  
a medical opinion addressing the etiology of the veteran's 
current bilateral knee disability-specifically, whether his 
bilateral knee disability is related to service or to his 
service-connected pes planus-would be helpful in resolving 
the expanded claim on appeal.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
medical orthopedic examination of the knees, by a physician, 
at an appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may well result in a denial of the 
expanded claim.  See 38 C.F.R. § 3.655 (2006).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the 
evaluation sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The record reflects 
that the veteran has received treatment from the West Roxbury 
VA Medical Center in Massachusetts; however, the claims file 
only includes treatment records from this facility dated up 
to December 2002.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
aforementioned facility, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2006) as regards requesting records 
from Federal facilities.

In addition, the Board finds that further development on the 
claim for service connection for right ear hearing loss is 
also warranted.  The veteran asserts that he was exposed to 
acoustic trauma in service during artillery training in Fort 
Sill, Oklahoma, which caused his right ear hearing loss.  As 
indicated above, April 2004 VA audiometric results have 
revealed right ear hearing loss to an extent recognized as a 
disability, pursuant to 38 C.F.R. § 3.385, and the opined 
that the veteran's right ear hearing loss is as likely as not 
related to his history of military noise exposure and age.  
However, the RO has not attempted to verify the veteran's in-
service noise exposure, to include whether he participated in 
artillery training.  Review of the veteran's Form DD-214 
shows that the veteran received military qualification in the 
use of the carbine in December 1944, which suggests that the 
veteran had artillery training while in service.  The Board 
notes that the veteran's service personnel records are needed 
to determine whether the veteran indeed participated in 
artillery training while in service and was therefore, likely 
experienced acoustic trauma or significant noise exposure.  
Therefore, the Board finds that the RO should request the 
veteran's service personnel records from the National 
Personnel Records Center (NPRC) and associate them with the 
claims file.  See 38 U.S.C.A. § 5103A(a)(3).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA (to include obtaining a medical opinion in 
connection with the right ear hearing loss claim, if 
appropriate) prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should contact the NPRC to 
obtain  the veteran's complete service 
personnel records.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records and 
responses received should be associated 
with the claims file.

2.  The RO should obtain from the West 
Roxbury VAMC all pertinent records of 
evaluation and/or treatment of the 
veteran's low back, right ear hearing 
loss, and/or bilateral knee disability, 
from December 2002 to the present.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

3.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
corrective notice specific to the claims 
remaining on appeal-the petition to 
reopen the claim for service connection 
for a low back disability; the claim for 
service connection for a bilateral knee 
disability, to include as secondary to 
service-connected pes planus; and the 
claim for service connection for right 
ear hearing loss.

The RO's letter(s) should include 
specific notice as to the type of 
evidence needed to substantiate each 
claim.  As regards the claim to reopen, 
the letter should explain what is needed 
to reopen the claim (in terms that 
specify the basis(es) for the prior 
denial), as well as what is needed to 
substantiate the underlying claim for 
service connection on the merits, 
pursuant to the Kent decision (cited to 
above).

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter(s) should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.  The letter should 
also include a summary of the evidence 
currently of record that is pertinent to 
each claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter(s) meet(s) 
the requirements of the recent decision 
in Dingess/Hartman, cited to above, as 
regards notice pertinent to the five 
elements of a claim for service 
connection, as appropriate.

The RO's letter must also clearly explain 
to the veteran that he has a full one-
year period for response (although VA may 
adjudicate the claim within the one-year 
period).

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant of 
the records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  After all available records and 
responses from each contacted entity 
are associated with the claims file, 
the RO should arrange for the veteran 
to undergo a VA orthopedic examination 
of the bilateral knees, by a physician 
(M.D.), at an appropriate medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the physician's report should reflect 
consideration of the veteran's 
documented medical history and the 
appellant's assertions.  All indicated 
tests, studies, and consultations 
should be accomplished (with all 
findings made available to the 
requesting physician prior to the 
completion of his or her report), and 
all clinical findings should be set 
forth in detail.

The physician should clearly identify 
all disability(ies) affecting the 
bilateral knees.  With respect to each 
diagnosed disability, the physician 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability (a) 
is medically related to service, to 
include the veteran's in-service 
automobile accident; or, (b) was caused 
is aggravated (i.e, permanently 
worsened beyond the natural 
progression) by the veteran's service-
connected pes planus.  If aggravation 
is found, the examiner should attempt 
to quantify the extent of additional 
disability resulting from the 
aggravation.

The physician should set forth all 
examinations, along with the complete 
rationale for the conclusions reached, 
in a printed (typewritten) report.  If 
the reviewing physician cannot provide 
the requested opinion without resorting 
to speculation, he or she should 
clearly so state.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

8.  After completing the requested 
actions, and any additional 
notification or development deemed 
warranted (to include obtaining a 
medical opinion on the right ear 
hearing loss claim, if appropriate), 
the RO should adjudicate the claims for 
service connection for a bilateral knee 
condition, to include as secondary to 
service-connected pes planus; the claim 
for service connection for right ear 
hearing loss; and the petition to 
reopen the claim for service connection 
for a low back disability in light of 
all pertinent evidence and legal 
authority.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) 
that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


